The defendant contends that the trial court’s refusal to grant him an adjournment to obtain the presence of his alibi witnesses violated his constitutional rights and constituted an abuse of discretion. We disagree. It is well settled that the decision to grant or deny an adjournment for any purpose is a matter within the sound discretion of the Trial Judge (see, People v Singleton, 41 NY2d 402, 405). In the instant case, there has been no showing of a diligent and good-faith attempt on the defendant’s part to insure the witnesses’ appearance at trial (see, People v Daniels, 128 AD2d 631, lv denied 70 NY2d 645). The record discloses that the defendant had more than sufficient time to serve the witnesses with subpoenas to *371ensure their presence at the trial (see, People v Hayes, 116 AD2d 737, lv denied 67 NY2d 884). Thus, under the circumstances, the court did hot abuse its discretion in refusing to grant the adjournment (see, People v Morton, 117 AD2d 631, lv denied 67 NY2d 947).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Brown, J. P., Weinstein, Spatt and Balletta, JJ., concur.